653.




     OFFICEOFTHEA~ORNEYGENERALOFTEXAS
                         AUSTIN




Homrabls Joseph r. Blah&8
City Attorney ior Cwldo Mills
Ysdlaal Art8 Bullding
Ureenville, Tax68

Dear Sir:




        We 66lrmmledg6                  letter of reeent~
date and quote trim yo




                                  red to lasue moh

                                 autL6r0t19D1
                     the 188uanoe of bonds for the
                    ng w6h lndebtednee8?w
                    re that we undemtand your questloam
                      do beliwe that we understand then
                     newer themwlth referen   to the
               e8 we onUer8tand them.
        The total emouixtor wanaatls lnrolved fe oalf
#Z,OoO end for that rea8on no t6raalitisr rere reptrlr6d
prelitaimaryto their ltmmme.    There epp6are to have bean
a eufrlolent px levy at the time the warrant8 w6r6 imsed.
                                                               6.52



Eonoreble Joseph F. Riohols, Ootober 19.1939, page #2




Ir th6g wore Ieeued In paymmt or a valid debt, and It
appear@ tbat they were, then nith this tax levy, they were
svidently valid, because Item of indebtedness of $2,000
and less are exempt iron the other formlltles required by
the Bona and ?:aW?3otbW Of 19%

        The Bond and Warrant Law or i931, Sectlon 7, Sub-
neation (d), authorize8 ruch mrrantr to be iunded Inte
bonds; but authority to fund auoh warrants Into funding
warrants ssena to be absent tram the law.
        Therefore, It app6ers thatthese warrants 8hould
either remain In their original form or be funded by the
Iemanae or runding bonds. (Hot funding warrantr). Ii
suoh funddingbon&a am     be lmmed, then they muat be
1smed undtr Article 236sa, Rerf86d Civil ~atut.66 Or
1925, and your attention Is oalled to the three week0
publloetlon 0r e SO-day notice a8 provIdea by mbseotion
(a) of Seation 7 of the abov6 mentioned law.

                                V6ry truly yours
                            ATTORXEY UW     OF TEXAS




COB-s



        APPROVEDOCT 24, 1939



        ATTQEWEy GENERAL OB TEXAS




                                                        0
                                                         APPROVED
                                                          CPINICN
                                                         COMMIITEI!
                                                        &gL